
	

113 HR 2839 IH: Restore Honor to Service Members Act
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2839
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Pocan (for
			 himself, Mr. Rangel,
			 Mr. Andrews,
			 Mr. Bishop of New York,
			 Mr. Bishop of Georgia,
			 Ms. Brownley of California,
			 Mrs. Bustos,
			 Mrs. Capps,
			 Mr. Cárdenas,
			 Mr. Carson of Indiana,
			 Mr. Cartwright,
			 Ms. Castor of Florida,
			 Mrs. Christensen,
			 Mr. Cicilline,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cohen, Mr.
			 Connolly, Mr. Conyers,
			 Mr. Crowley,
			 Mr. Cummings,
			 Ms. DeLauro,
			 Ms. DelBene,
			 Mr. Deutch,
			 Mr. Dingell,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Esty, Mr. Farr, Mr.
			 Fattah, Ms. Frankel of
			 Florida, Ms. Gabbard,
			 Mr. Grijalva,
			 Mr. Gutiérrez,
			 Ms. Hahn, Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Himes,
			 Mr. Holt, Mr. Horsford, Mr.
			 Israel, Ms. Jackson Lee,
			 Mr. Johnson of Georgia,
			 Ms. Kaptur,
			 Mr. Kennedy,
			 Mr. Kildee,
			 Mr. Kilmer,
			 Mr. Kind, Ms. Kuster, Mr.
			 Langevin, Mr. Larsen of
			 Washington, Ms. Lee of
			 California, Mr. Lewis,
			 Ms. Lofgren,
			 Mr. Lowenthal,
			 Mrs. Lowey,
			 Mr. Ben Ray Luján of New Mexico,
			 Ms. Michelle Lujan Grisham of New
			 Mexico, Mr. Maffei,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. Sean Patrick Maloney of New York,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Michaud,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Murphy of Florida,
			 Mrs. Napolitano,
			 Mr. Nolan,
			 Ms. Norton,
			 Mr. O’Rourke,
			 Mr. Pastor of Arizona,
			 Mr. Payne,
			 Mr. Peters of California,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Quigley,
			 Ms. Ros-Lehtinen,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Mr. Schneider,
			 Ms. Schwartz,
			 Ms. Shea-Porter,
			 Ms. Sinema,
			 Ms. Slaughter,
			 Ms. Speier,
			 Mr. Takano,
			 Ms. Titus,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Mr. Vargas,
			 Mr. Veasey,
			 Ms. Velázquez,
			 Mr. Waxman,
			 Mr. Welch, and
			 Ms. Wilson of Florida) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to review the
		  discharge characterization of former members of the Armed Forces who were
		  discharged by reason of the sexual orientation of the member, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restore Honor to Service Members
			 Act.
		2.Review of
			 discharge characterization
			(a)In
			 generalIn accordance with
			 this section, the appropriate discharge boards—
				(1)shall review the
			 discharge characterization of covered members at the request of the covered
			 member; and
				(2)if such characterization is any
			 characterization except honorable, may change such characterization to
			 honorable.
				(b)CriteriaIn changing the discharge characterization
			 of a covered member to honorable under subsection (a)(2), the Secretary of
			 Defense shall ensure that such changes are carried out consistently and
			 uniformly across the military departments using the following criteria:
				(1)The original discharge must be based on
			 Don’t Ask Don’t Tell (in this Act referred to as DADT) or a
			 similar policy in place prior to the enactment of DADT.
				(2)Such discharge characterization shall be so
			 changed if, with respect to the original discharge, there were no aggravating
			 circumstances, such as misconduct, that would have independently led to a
			 discharge characterization that was any characterization except honorable. For
			 purposes of this paragraph, such aggravating circumstances may not
			 include—
					(A)an offense under
			 section 925 of title 10, United States Code (article 125 of the Uniform Code of
			 Military Justice), committed by a covered member against a person of the same
			 sex with the consent of such person; or
					(B)statements,
			 consensual sexual conduct, or consensual acts relating to sexual orientation or
			 identity, or the disclosure of such statements, conduct, or acts, that were
			 prohibited at the time of discharge but after the date of such discharge became
			 permitted.
					(3)When requesting a
			 review, a covered member, or their representative, shall be required to provide
			 either—
					(A)documents
			 consisting of—
						(i)a
			 copy of the DD–214 form of the member;
						(ii)a
			 personal affidavit of the circumstances surrounding the discharge; and
						(iii)any relevant
			 records pertaining to the discharge; or
						(B)an affidavit
			 certifying that the member, or their representative, does not have the
			 documents specified in subparagraph (A).
					(4)If a covered
			 member provides an affidavit described in subparagraph (B) of paragraph
			 (3)—
					(A)the appropriate
			 discharge board shall make every effort to locate the documents specified in
			 subparagraph (A) of such paragraph within the records of the Department of
			 Defense; and
					(B)the absence of
			 such documents may not be considered a reason to deny a change of the discharge
			 characterization under subsection (a)(2).
					(c)Request for
			 reviewThe appropriate discharge board shall ensure the mechanism
			 by which covered members, or their representative, may request to have the
			 discharge characterization of the covered member reviewed under this section is
			 simple and straightforward.
			(d)Review
				(1)In
			 generalAfter a request has been made under subsection (c), the
			 appropriate discharge board shall review all relevant laws, records of oral
			 testimony previously taken, service records, or any other relevant information
			 regarding the discharge characterization of the covered member.
				(2)Additional
			 materialsIf additional materials are necessary for the review,
			 the appropriate discharge board—
					(A)may request
			 additional information from the covered member or their representative, in
			 writing, and specifically detailing what is being requested; and
					(B)shall be
			 responsible for obtaining a copy of the necessary files of the covered member
			 from the member, or when applicable, from the Department of Defense.
					(e)Change of
			 characterizationThe
			 appropriate discharge board shall change the discharge characterization of a
			 covered member to honorable if such change is determined to be appropriate
			 after a review is conducted under subsection (d) pursuant to the criteria under
			 subsection (b). A covered member, or the representative of the member, may
			 appeal a decision by the appropriate discharge board to not change the
			 discharge characterization by using the regular appeals process of the
			 board.
			(f)Change of
			 recordsFor each covered
			 member whose discharge characterization is changed under subsection (e), or for
			 each covered member who was honorably discharged but whose DD–214 form reflects
			 the sexual orientation of the member, the Secretary of Defense shall reissue to
			 the member or their representative a revised DD–214 form that reflects the
			 following:
				(1)For each covered
			 member discharged, the Separation Code, Reentry Code, Narrative Code, and
			 Separation Authority shall not reflect the sexual orientation of the member and
			 shall be placed under secretarial authority. Any other similar indication of
			 the sexual orientation or reason for discharge shall be removed or changed
			 accordingly to be consistent with this paragraph.
				(2)For each covered member whose discharge
			 occurred prior to the creation of general secretarial authority, the sections
			 of the DD–214 form referred to paragraph (1) shall be changed to similarly
			 reflect a universal authority with codes, authorities, and language applicable
			 at the time of discharge.
				(g)Status
				(1)In
			 generalEach covered member whose discharge characterization is
			 changed under subsection (e) shall be treated without regard to the original
			 discharge characterization of the member, including for purposes of—
					(A)benefits provided
			 by the Federal Government to an individual by reason of service in the Armed
			 Forces; and
					(B)all recognitions
			 and honors that the Secretary of Defense provides to members of the Armed
			 Forces.
					(2)ReinstatementIn carrying out paragraph (1)(B), the
			 Secretary shall reinstate all recognitions and honors of a covered member whose
			 discharge characterization is changed under subsection (e) that the Secretary
			 withheld because of the original discharge characterization of the
			 member.
				(h)DefinitionsIn
			 this section:
				(1)The term appropriate discharge
			 board means the boards for correction of military records under section
			 1552 of title 10, United States Code, or the discharge review boards under
			 section 1553 of such title, as the case may be.
				(2)The term
			 covered member means any former member of the Armed Forces who was
			 discharged from the Armed Forces because of the sexual orientation of the
			 member.
				(3)The term
			 discharge characterization means the characterization under which
			 a member of the Armed Forces is discharged or released, including
			 dishonorable, general, other than
			 honorable, and honorable.
				(4)The term Don’t Ask Don’t Tell
			 means section 654 of title 10, United States Code, as in effect before such
			 section was repealed pursuant to the Don't Ask, Don't Tell Repeal Act of 2010
			 (Public Law 111–321).
				(5)The term
			 representative means the surviving spouse, next of kin, or legal
			 representative of a covered member.
				3.Reports
			(a)ReviewThe
			 Secretary of Defense shall conduct a review of the consistency and uniformity
			 of the reviews conducted under section 2.
			(b)ReportsNot later than 270 days after the date of
			 the enactment of this Act, and each year thereafter for a four-year period, the
			 Secretary shall submit to Congress a report on the reviews under subsection
			 (a). Such reports shall include any comments or recommendations for continued
			 actions.
			4.Historical
			 reviewThe Secretary of each
			 military department shall ensure that oral historians of the department—
			(1)review the facts
			 and circumstances surrounding the estimated 100,000 members of the Armed Forces
			 discharged from the Armed Forces between World War II and September 2011
			 because of the sexual orientation of the member; and
			(2)receive oral
			 testimony of individuals who personally experienced discrimination and
			 discharge because of the actual or perceived sexual orientation of the
			 individual so that such testimony may serve as an official record of these
			 discriminatory policies and their impact on American lives.
			5.Modification of
			 Article 125 of the Uniform Code of Military JusticeSection 925(a) of title 10, United States
			 Code (article 125 of the Uniform Code of Military Justice) is amended by
			 striking with another person of the same or opposite sex or.
		
